
	
		II
		110th CONGRESS
		2d Session
		S. 3657
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 17), 2008
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide additional respite care for spouses of members
		  of the Armed Forces who deploy overseas, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Child Care Act of
			 2008.
		2.Respite care for
			 spouses, caregivers, and survivors of members of the Armed Forces deploying to
			 combat zones
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance to ensure access to,
			 and affordability of, respite care as follows:
				(1)For spouses of
			 members of the Armed Forces deployed to a combat zone, and for caregivers with
			 respect to such members, respite care in caring for children of such members
			 under the age of 13 throughout the period of such member's deployment to a
			 combat zone.
				(2)For survivors of
			 members of the Armed Forces deployed to a combat zone who are killed during
			 such deployment, respite care in caring for children of such members until such
			 children reach the age of 13.
				(b)AccessFor
			 purposes of subsection (a), a spouse, caregiver, or survivor of a member
			 described in that subsection shall be treated as having access to respite care
			 for the time applicable under that subsection if—
				(1)access to
			 high-quality respite care is available at the child development program at the
			 permanent duty station of the member concerned during the entirety of such
			 time;
				(2)in the event
			 access is not available as described in paragraph (1), or the spouse,
			 caregiver, or survivor does not reside on a military installation, access is
			 provided (whether by payment or reimbursement) to high-quality respite care
			 from a non-Department of Defense source approved by the Secretary for purposes
			 of this section during the entirety of such time; or
				(3)access to
			 high-quality respite care throughout such period is achieved by a combination
			 of the mechanisms described in paragraphs (1) and (2).
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on this section, The report shall include the
			 following:
				(1)A description of
			 the guidance issued under this section, including a description of the manner
			 in which respite care will be provided under this section regardless of whether
			 the spouses, caregivers, or survivors concerned reside on or off a military
			 installation.
				(2)Such
			 recommendations as the Secretary considers appropriate for legislative or
			 administrative action to improve access to and affordability of high-quality
			 respite care for spouses of members of the Armed Forces described in subsection
			 (a) in caring for children of such members under the age of 13 throughout the
			 time applicable under that subsection.
				(d)Caregiver
			 definedIn this section, the term caregiver means an
			 individual who—
				(1)is at least 18
			 years of age;
				(2)is capable of
			 self care; and
				(3)is capable of
			 care of children under the age of 13.
				
